Citation Nr: 1648479	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-28 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to higher initial ratings for service-connected left ankle strain, evaluated as 10 percent disabling from October 15, 2010, to September 17, 2012, and 20 percent disabling from September 18, 2012, to September 4, 2013.

2.  Entitlement to an effective date prior to September 15, 2011, for the award of a 60 percent disability rating for service-connected intervertebral disc syndrome (IVDS) of the lumbar spine.

3.  Entitlement to higher rates of special monthly compensation (SMC), to include an effective date earlier than November 30, 2012, for the award of SMC based upon the need for aid and attendance of the other.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to August 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The complex procedural history is summarized in the January 2015 and July 2016 Board decisions and will not be repeated here for the sake of efficiency.

In August 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the record before the Board, which includes electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to higher rates of SMC, to include an effective date earlier than November 30, 2012, for the award of SMC based upon the need for aid and attendance of the other, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal related to the left ankle strain rating is requested.

2.  Throughout the pendency of the claim for IVDS of the lumbar spine, filed on July 12, 2010, the disability has been manifested by at least six weeks of incapacitating episodes with doctor prescribed bed rest.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the rating assigned for left ankle strain by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for an effective date of July 12, 2010, for the award of a 60 percent rating of lumbar spine IVDS are met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.400(o)(1), 4.71a, Diagnostic Code 5243 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Ankle Strain Rating

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In this case, the Veteran perfected an appeal of the initial rating assigned for his left ankle strain.  In December 2011, the RO issued a rating decision awarding service connection for the left ankle strain and assigning a noncompensable rating.  The Veteran appealed the initial rating and the effective date for the award of service connection.  The RO issued a subsequent rating action awarding an initial 10 percent rating, and in February 2014, the RO awarded a 20 percent rating effective September 28, 2012.  Later in February 2014, the Veteran submitted a statement indicating his wish to continue his appeal related to the effective dates assigned and special monthly compensation based upon the need of the aid and attendance, but that he wished to withdraw the remaining issues on appeal.  The Board addressed the effective date issue in its July 2016 decision.  In April 2014 written correspondence, the Veteran again only discussed effective date issues.  In a May 2014 letter, the Veteran clarified the issues on appeal to include effective dates, individual unemployability and the aid and attendance issue.  He made no mention of the left ankle rating, presumably because he had previously withdrawn that issue.  At the September 2014 Board hearing, the Veteran suggested that a higher rating may be warranted for the ankle, but also noted that he was not seeking a new VA examination for the condition, as he was already receiving a 100 percent rating and he primarily testified related to the effective date and special monthly compensation.  Because the Veteran explicitly withdrew the increased rating claim related to his left ankle in February 2014, there remained no allegations of errors of fact or law for appellate consideration as of that date.  Accordingly, the Board does not have jurisdiction to review the appeal in this regard and it is dismissed.

Lumbar Spine Rating

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran claims that the 60 percent rating assigned for his lumbar spine disability is warranted throughout the pendency of the claim, pending since July 12, 2010.




General Legal Criteria: Effective Dates

Except as otherwise provided, the effective date of an evaluation and award of compensation will be the date of receipt of claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award, "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC12-98 (1998).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen:  (1) A report of examination or hospitalization by VA or uniformed services, where such report relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission; (2) Evidence from a private physician or layman, with the date of receipt of such evidence accepted when the evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits; (3) When submitted by or on behalf of the veteran and entitlement is shown, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157(b).

In this case, the Veteran contends the later assigned 60 percent rating for his lumbar spine IVDS should be effective the date of his claim for service connection.  He indeed filed a notice of disagreement with the initial rating assigned, which has been pending throughout.  The 60 percent rating was assigned by way of a November 2013 rating decision and assigned effective September 15, 2011.

Rating Criteria:  IVDS

The Veteran's low back disability rating is characterized as IVDS by the RO and by the medical evidence.  IVDS will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  The Veteran's 60 percent rating is assigned based upon the frequency of his incapacitating episodes under the criteria for IVDS.  The question in this appeal is whether this rating is assignable prior to September 15, 2011.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to Intervertebral Disc Syndrome that require bed rest as prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, Diagnostic Code 5243.  Thus, the question in this case is whether the evidence shows incapacitating episodes having a total duration of at least six weeks during the past twelve months prior to September 15, 2011.

At the time of a March 2011 VA examination, the Veteran reported the functional impairment related to his back disability as difficulty standing, walking and lifting.  He reported no hospitalization, but reported being recommended bed rest by his VA physician following incapacitating episodes for thirty days, although the time frame for this was unclear. The report suggested it was over the course of days between "06/2000 - 2011," which is eleven years; however, later in the report it indicates a total of thirty days bed rest being required over the prior six months.

In August 2011, the Veteran's private physician, Dr. S.R., indicated that the Veteran had 45 days of bed rest required due to his low back impairment in the ten months prior.  A September 2011 VA examiner noted ten days of bedrest in September and October 2010, as well as three to five days in each of the seven months that followed.  This is consistent with the August 2011 private physician's report.  45 days of bedrest in the prior year is also noted in a September 2011 private physician's note.  A November 2011 statement by Dr. S.R. confirms that the Veteran's disability would continue to worsen.  In August 2013, another private physician, Dr. P.Y., confirmed that the Veteran had "severe incapacitating episodes causing extensive monthly prescribed bed rest since 2010" with at least 20 or more weeks prescribed annually since 2011.

In sum, the evidence overwhelmingly shows the existence of prescribed bedrest amounting to at least six weeks or more throughout the pendency of the Veteran's claim, filed on July 12, 2010.  Thus, the 60 percent rating assigned under Diagnostic Code 5243 is warranted, effective July 12, 2010, the date of the Veteran's claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  This represents a full grant of the benefit sought in this appeal.




ORDER

The appeal of whether a higher rating is warranted for left ankle strain is dismissed.

Entitlement to an effective date of July 12, 2010, for the award of a 60 percent disability rating for service-connected IVDS of the thoracolumbar spine is granted.


REMAND

The RO awarded the increased special monthly compensensation benefit for aid and attendance based upon review by the Director, Compensation Service, and based upon the award of service connection for both the lumbar spine disability and the bilateral hip disability.  This was made effective November 30, 2012, the date service connection for the bilateral hip disability became effective.  The Veteran, however, contends that he was in need of aid and attendance due to his lumbar spine disability alone, throughout the pendency of the claim filed in July 2010.  Given the award of the maximum rating for the IVDS of the lumbar spine effective July 12, 2010, in the decision above, as well as the Veteran's contentions that his need for aid and attendance was due to his spine disability alone, the Board finds this matter must be remanded in order for the RO to reconsider the claim, to include obtaining additional opinion from the Compensation Service, if necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Effectuate the Board's decision related to the IVDS rating, effective July 12, 2010.

2.  Take any action necessary, to include obtaining an additional opinion from the Compensation Service, if necessary, related to assessing the proper level of SMC effective since July 12, 2010, taking into account the presence of a 60 percent rating for IVDS since July 12, 2010.

3.  If any benefit on appeal remains denied, furnish the Veteran with a supplemental statement of the case (SSOC) and afford him the appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


